Though DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 31 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 33 fails to further limit the subject matter of the claim upon which it depends, 31. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5, 26 – 27, 29 – 30, 32 and 34 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb (US 20090142827 A1) in view of Niazi (US 20120077243 A1).
Regarding claim 1, the claim makes clear via recitation of “for mixing” clause that a “pharmaceutical solution”, is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation.
Schoeb teaches a bubble agitation system (see [0034]) the system comprising: 
a mix bag (2; [0016]) including one or more walls (Fig. 1) defining an interior chamber (6) having a top portion (Fig. 1) and a bottom portion (Fig. 1) opposite the top portion (Fig. 1); 
a top gas recirculation port (35; [0061]) extending into the top portion of the interior chamber (Fig. 1) through the one or more walls of the mix bag (2); 
a bottom gas recirculation port (36) extending into the bottom portion of the interior chamber (Fig. 1) through the one or more walls of the mix bag (2); 
a solvent pathway (31 – 34) coupled to the interior chamber of the mix bag (2) and configured to deliver a solvent ([0061]) into the mix bag (2); 
a solute pathway (31 - 34) coupled to the interior chamber of the mix bag (2) and configured to deliver a solute into the mix bag ([0061]).
However, Schoeb fails to teach a recirculation assembly including a connecting pathway and a recirculation pump operably coupled to the connecting pathway, the connecting pathway having a first end coupled to the top gas recirculation port and a second end coupled to the bottom gas recirculation port; wherein the recirculation pump engages the connecting pathway to pull gas from a headspace disposed adjacent to the top portion of the mix bag and deliver gas through the connecting pathway and into the bottom portion of the mix bag via the bottom gas recirculation port.
Schoeb discusses attempts to remedy the issue of ensuring a homogeneous and gradient-free mixing of the different components with the use of its magnetically coupled and translatable mixing member, 7 and drive unit 8 ([0005] and Abstract). 
Niazi offers a solution for efficient mixing without the use of agitators with its teaching of a recirculation assembly (Fig. 1) including a connecting pathway (modified Fig. 1) and a recirculation pump (9) operably coupled to the connecting pathway (Fig. 1), the connecting pathway having a first end coupled to the top gas recirculation port (11) and a second end coupled to the bottom gas recirculation port (4, modified Fig. 1); wherein the recirculation pump (9) engages the connecting pathway to pull gas from a headspace disposed adjacent to the top portion of the mix bag and deliver gas through the connecting pathway and into the bottom portion of the mix bag via the bottom gas recirculation port (see end [0037]). Schoeb and Niazi are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Niazi concerning the recirculation assembly in order to provide mixing function (end of [0019]) without the additional elements from Schoeb, thus simplifying design and  furthermore, eliminating chance of contamination possibilities present from the cut-out, 5 of Schoeb ([0015]). 

    PNG
    media_image1.png
    638
    794
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 2, Schoeb teaches a bubble agitation system (see [0034]), but fails to teach a connecting pathway being in fluid communication with the headspace via the top gas recirculation port, and at least one of the connecting pathway and the bottom gas recirculation port is configured to discharge gas drawn from the headspace into the bottom portion of the mix bag to form a bubble column.
Niazi teaches a recirculation assembly (Fig. 1) including a connecting pathway (modified Fig. 1) being in fluid communication with the headspace (Fig. 1) via the top gas recirculation port (11), and at least one of the connecting pathway (modified Fig. 1) and the bottom gas recirculation port (4; modified Fig. 1) capable of  discharging gas drawn from the headspace into the bottom portion of the mix bag to form a bubble column (see [0037]). Schoeb and Niazi are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Niazi concerning the connecting pathway in order to provide mixing function (end of [0019]) without the additional elements from Schoeb, thus simplifying design and furthermore, eliminating chance of contamination possibilities present from the cut-out, 5 of Schoeb ([0015]).
Regarding claim 3, Schoeb teaches a bubble agitation system (see [0034]), but fails to teach an air filter coupled to an ambient air pathway, the ambient air pathway coupled to the connecting pathway of the recirculation assembly.
Niazi teaches an air filter (7) coupled to an ambient air pathway (8, [0037]; modified Fig. 1), the ambient air pathway coupled to the connecting pathway of the recirculation assembly (Fig. 1). Schoeb and Niazi are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Niazi concerning the ambient air pathway and the air filter in order to provide mixing function (end of [0019]) without the additional elements from Schoeb, thus simplifying design and furthermore, eliminating chance of contamination possibilities present from the cut-out, 5 of Schoeb ([0015]).
Regarding claim 5, Schoeb in view of Niazi discloses the claimed invention (see paragraph # 10) except for a second recirculation assembly including a connecting pathway and a recirculation pump operably coupled to the connecting pathway of the second recirculation assembly; and a second top recirculation port and a second bottom recirculation port; wherein the connecting pathway of the second recirculation assembly is coupled to the second top recirculation port at a first end and coupled to the second bottom recirculation port at a second end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second recirculation assembly including a connecting pathway and a recirculation pump operably coupled to the connecting pathway of the second recirculation assembly; and a second top recirculation port and a second bottom recirculation port; wherein the connecting pathway of the second recirculation assembly is coupled to the second top recirculation port at a first end and coupled to the second bottom recirculation port at a second end, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ
Regarding claim 26, Schoeb teaches the interior chamber of the mix bag includes a sterile environment ([0003), but fails to teach the recirculation assembly is configured to maintain the sterile environment of the interior chamber of the mix bag.
Niazi teaches a recirculation assembly (Fig. 1) including a gas sterilizing filter (7) disposed between gas inlet 18 and fresh air inlet (8) (thus maintaining the recirculation assembly maintains the sterile environment of the interior chamber of the mix bag). Schoeb and Niazi are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Niazi concerning the sterile environment to eliminate chance of contamination possibilities present from the cut-out, 5 of Schoeb ([0015]).
Regarding claim 27, Schoeb teaches the mix bag (2) includes a solvent port coupled to a solvent source (Fig. 1), the solvent port configured to deliver the solvent into the interior chamber of the mix bag (Fig. 1; see [0036]).
Regarding claim 29, Schoeb in view of Niazi teaches a recirculation assembly (Fig. 1) having a peristaltic pump (9; [0037]) and also teaches the recirculation assembly (Fig. 1) including a connecting pathway (modified Fig. 1) being in fluid communication with the headspace (Fig. 1) via the top gas recirculation port (11), and at least one of the connecting pathway (modified Fig. 1) and the bottom gas recirculation port (4; modified Fig. 1) capable of discharging gas drawn from the headspace into the bottom portion of the mix bag to form a bubble column (see [0037]) (see paragraph # 11 in this office action). Regarding the reversing of the pump in first and second direction, a peristaltic pump is capable of being reversed by changing it rotation. 
Regarding claim 30, Schoeb teaches a drain port (4) extending into the interior chamber and through the one or more walls of the mix bag (Fig. 1).
Regarding claim 32, Schoeb teaches the bottom gas recirculation port (36) is used as a drain port to drain contents of the mix bag (Fig. 1; see end of [0037] stating “container 2 to have only one inlet or only one outlet. Such embodiments are also possible which only have one inlet and no outlet or only one outlet and no inlet. With such embodiments, the only one opening then serves both as an inlet and an outlet.”).
Regarding claim 34, Schoeb teaches a free-spinning impeller mechanism (7; [0041]) disposed within the bottom portion of the interior chamber of the mix bag (Fig. 1).
Regarding claim 35, Schoeb teaches a movable frame sized to receive the mix bag ([0089]; Fig. 10). 
Regarding claim 36, Schoeb teaches a bubble agitation system (see [0034]), but fails to teach the recirculation pump being a peristaltic pump. 
Niazi teaches a recirculation assembly (Fig. 1) including a peristaltic pump ([0037]). Schoeb and Niazi are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Niazi concerning the peristaltic pump in order to provide mixing function (end of [0019]) without the additional elements from Schoeb, thus simplifying design and furthermore, eliminating chance of contamination possibilities present from the cut-out, 5 of Schoeb ([0015]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeb (US 20090142827 A1) in view of Niazi (US 20120077243 A1) as applied to claim 1 above, and further in view of Bibbo (US 20060196501 A1).
Regarding claim 4, Schoeb in view of Niazi teaches an ambient air pathway coupled to the connecting pathway of the recirculation assembly (see paragraph # 12 in this office action), but Schoeb in view of Niazi fails to teach an auxiliary air pathway coupled to the connecting pathway of the recirculation assembly, the auxiliary air pathway coupled to a gas tank.
Bibbo teaches an auxiliary air pathway (234) coupled to the connecting pathway (408) of the recirculation assembly (Fig. 1), the auxiliary air pathway (234) coupled to a gas tank (236). Bibbo and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bibbo concerning the auxiliary air pathway in order to to produce a gas overlay within headspace ([0070]).
Claims 6, 8 – 9, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb (US 20090142827 A1) in view of Niazi (US 20120077243 A1), and further in view of Hurst (US 20040245124 A1).
Regarding claim 6, Schoeb teaches a bubble agitation system (see [0034]) and the system having a solvent pathway (31 – 34), but it fails to teach an excipient pathway coupled to the solvent pathway and configured to deliver an excipient into the solvent pathway; and a pump operably coupled to at least one of the excipient pathway and the solvent pathway; wherein the pump is configured to deliver the excipient and the solvent into the mix bag through the solvent pathway.
Hurst teaches an excipient pathway (Fig. 11; see [0075] discussing excipient used in dry powder form) coupled to the solvent pathway (158) and configured to deliver an excipient into the solvent pathway [0099] and [0103]; and a pump (106) operably coupled to at least one of the excipient pathway and the solvent pathway (Fig. 11); wherein the pump is configured to deliver the excipient and the solvent into the mix bag through the solvent pathway (see [0125]). Hurst and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hurst concerning the excipient pathway in order to enable agitation of the powder (excipient) and process compatible solution (solvent) to form a solution ([0025], [0034] and [0126]).
Regarding claim 8, Schoeb teaches a bubble agitation system (see [0034]) and the system having a solvent pathway and port (31 – 34; Fig. 1), but it fails to teach a solvent port coupled to the solvent pathway, the solvent port extending into the top portion of the interior chamber and through the one or more walls of the mix bag; wherein the pump is configured to deliver the excipient and the solvent through the solvent port.
Hurst teaches a solvent port (50) coupled to the solvent pathway (Fig. 11), the solvent port extending into the top portion of the interior chamber (see Figs. 1, 11) and through the one or more walls of the mix bag (Fig. 1); wherein the pump is configured to deliver the excipient and the solvent through the solvent port (see [0125]). Hurst and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hurst concerning the solvent and excipient pathway in order to enable agitation of the powder (excipient) and process compatible solution (solvent) to form a solution ([0025], [0034] and [0126]).
Regarding claim 9, teaches a bubble agitation system (see [0034]) and the system having a solute pathway (31 – 34; Fig. 1), but it fails to teach a solute pump operably coupled to the solute pathway to deliver the solute to the top portion of the interior chamber of the mix bag.
Hurst teaches a solute pump (106; see [0125] pump 106 also circulates the solute in the solution; see Figs. 10, 11) operably coupled to the solute pathway to deliver the solute to the top portion of the interior chamber of the mix bag (see Figs. 10, 11). Hurst and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hurst concerning the solute pump in order to enable agitation of the powder (excipient) and process compatible solution (solvent) to form a solution ([0025], [0034] and [0126]).
Regarding claim 13, Schoeb teaches a bubble agitation system (see [0034]) the system having a mix bag (2; [0016]) with a bottom gas recirculation port (36) adjacent to the bottom, but fails to teach the one or more walls of the mix bag being sloped inward forming a tapered bottom.
Hurst teaches a mix bag (30), wherein the one or more walls of the mix bag are sloped inward forming a tapered bottom (Fig. 1). Hurst and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hurst concerning the mix bag in order to enable agitation of the powder (excipient) and process compatible solution (solvent) to form a solution ([0025], [0034] and [0126]) and to support material or solution in the mix bag ([0177]).
Regarding claim 28, Schoeb teaches a bubble agitation system (see [0034]), but it fails to teach the mix bag including an excipient port coupled to a container containing an excipient, the excipient port configured to deliver the excipient into the interior chamber of the mix bag.
Hurst teaches the mix bag (30) including an excipient port (50) coupled to a container (30) containing an excipient ([0037]), the excipient port configured to deliver the excipient into the interior chamber of the mix bag (see Fig. 11, dashed arrows on the left). Hurst and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hurst concerning the excipient port in order to enable agitation of the powder (excipient) and process compatible solution (solvent) to form a solution ([0025], [0034] and [0126]).
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeb (US 20090142827 A1) in view of Niazi (US 20120077243 A1) as applied to claim 30 above, and further in view of Chioini (US 20010042717 A1).
Regarding claims 31 and 33, Schoeb teaches a drain port (4), but it fails to teach a downstream assembly coupled to the drain port, the downstream assembly including a pump and a filter.  
Chioini teaches a downstream assembly (34) coupled to a drain port (69 in Fig. 4), the downstream assembly (34) including a pump (32) and filter (80) (see Fig. 4). Chioini and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Chioini concerning the downstream assembly in order to store the prepared/mixed solution and cleaning the system for reuse (see [0027] – [0028]).



Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeb (US 20090142827 A1) in view of Niazi (US 20120077243 A1) as applied to claim 1 above, and further in view of Goodwin (US 20060240546 A1).
Regarding claim 37, Sheob teaches a bottom gas recirculation port (36), but it is silent on the bottom gas recirculation port having an inner diameter in a range of approximately 0.20 inches to approximately 0.5 inches. 
Goodwin teaches a bottom gas recirculation port (56; Fig. 1) having an inner diameter approximately 0.20 inches to approximately 0.5 inches (see [0053] stating 0.2 cm to 5 cm which is equivalent to .07 inches to 1.97 inches). Goodwin and Schoeb are considered analogous art as they are both in the field of mixing biological/pharmaceutical solutions and both employ the use of flexible mixing bags, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Goodwin concerning the bottom gas recirculation port in order to provide for a more universal connection for coupling different hoses ([0056]). 
Allowable Subject Matter
Claims 7 and 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fletcher (US 20190001290 A1) teaches an automated method includes providing a dry ingredient to be reconstituted into a liquid bioprocess solution and controlling, by a processing circuit, all automated system including at least one mixing chamber, an array of tubing for fluid flow within the system.  
White (US 20060114744 A1) teaches an A liquid transport system including a bag adapted to hold fluids, the bag being constructed of a flexible fabric. The bag has a top portion, a bottom portion and a sidewall portion forming an interior and exterior. The system includes a discharge port, a fill port and a series of injector ports on the bag providing fluid access to the interior of the bag from the exterior.
Hodge (US 20050272146 A1) teaches a bioreactor system is presented and includes a disposable container for housing biomaterials for processing, the disposable container including at least one input port, at least one exhaust port, at least one harvest port. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774